Cook, J.,
delivered the opinion of the case.
We can find no error in this record, except the instructions, which seem to peremptorily charge the jury to find for the plaintiffs all actual damages sustained by the breach of the contract sued on, but to find for the defendant unless the evidence convinced the jury that plaintiffs sustained some appreciable actual damages. It is evident that the contract was breached by defendant, and the jury’s verdict was to the effect that plaintiffs failed to prove actual damages; nevertheless plaintiffs were entitled to recover nominal damages, and for the trial court’s failure to so instruct the jury the judgment is reversed, and judgment will be entered here in favor of plaintiffs for one dollar, and all costs of both courts.

Uevere'sd.